      Case 1:18-cv-00088-LPS Document 324 Filed 06/26/19 Page 1 of 1 PageID #: 20757



                               300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                 Tel: (302) 472.7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW
                                                                                              Tel: (302) 472-7311
                                                                                              dgattuso@hegh.law




                                                   June 26, 2019

 VIA CM-ECF
 The Honorable Leonard P. Stark
 United States District Court
 For the District of Delaware
 844 North King Street
 Wilmington, DE 19801

         Re:    H. Lundbeck A/S v. Apotex Inc. et al., C.A. No. 18-088 (LPS) (consolidated)

Dear Chief Judge Stark:

        Plaintiffs and Defendants Sandoz Inc. and Lek Pharmaceuticals d.d. (“Sandoz/Lek”) write to
request the scheduling of a discovery teleconference in the above-referenced matter, pursuant to Paragraph
8.m of the Scheduling Order (D.I. 31) to address a discovery dispute.

       The following counsel for Plaintiffs and Sandoz/Lek met and conferred by telephone on June 24,
2019 as well as by phone and email prior to June 24:

         For Plaintiffs:
                Delaware Counsel:       Megan Dellinger of Morris Nichols Arsht & Tunnell LLP
                Lead Counsel:           Brianne Bharkhda of Covington & Burling LLP

         For Sandoz/Lek:
                Delaware Counsel:       Dominick Gattuso of Heyman Enerio Gattuso & Hirzel LLP
                Lead Counsel:           Laura Lydigsen and Joshua Ney of Brinks Gilson & Lione

The dispute requiring judicial attention concerns: Whether the deadline for substantial completion of
document production set forth in the Scheduling Order should be extended as to Sandoz/Lek by 60 days
from June 28, 2019 to August 27, 2019. (See D.I. 31, ¶ 8.g).


                                                             Respectfully,
                                                             /s/ Dominick T. Gattuso
                                                             Dominick T. Gattuso (#3630)


cc:      Clerk of the Court (via hand delivery)
         All Counsel of Record (via electronic mail)
